I concur in the reversal of the judgment.
I respectfully dissent from the remand for new trial for the reason that I believe the evidence shows as a matter of law that the plaintiff's own negligence was a proximate cause of the collision.
I respectfully disagree with that portion of the opinion which is an express finding that the end wagon of two wagons being pulled in train by an agricultural tractor on the Ohio highways at night is exempt from the equipment requirements of Sections 4513.01 to 4513.37, Revised Code.
I likewise respectfully disagree with that portion of *Page 248 
the opinion which is a separate express finding that the machinery in this case is exempt from the equipment requirements of Sections 4513.03 to 4513.10, Revised Code.
My reasons for this disagreement are twofold:
First, I believe the conclusion reached by the majority, as well as the dissent, makes any finding whatsoever on these two points totally unnecessary to the conclusions reached or the order made.
Secondly, I believe that, if such a finding was in any way necessary to the legal validity of either opinion in this case, the equipment provisions of Section 4513.05, Revised Code, which expressly refer to the end vehicle which is being drawn in a train of vehicles, apply to the train of vehicles in this case within the meaning of Section 4513.02 (G), Revised Code.
The reason advanced for its inapplicability, that Section4513.05, Revised Code, requires a wired tail light to illuminate the registration plate and that farm wagons do not require registration plates, ignores the express language of Section4513.05, Revised Code, which limits the described wiring to cases "when such registration plate is required." *Page 249